DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/15/2021.
Status of Rejections
The objections to the drawings, abstract, specification and claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 2-6, 10 and 13 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 14 under 35 USC 112(b) is/are maintained.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 7-9, 11-12 and 14-21 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the anode electrode members" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “an anode electrode member” is introduced in line 3 of claim 1 in the singular but not in the plural.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent No. 3,625,852) in view of Matsuki et al. (JP H06158624 A, citations based on translation), hereinafter Matsuki; claim 12 and 17 evidenced by Abdel-Aal et al. (“Hydrogen Production Using Sea Water Electrolysis”, The Open Fuel Cells Journal-, 2010, 3, 1-7).
Regarding claim 1, Anderson teaches an anti-biofouling method which suppresses biofouling in water (see e.g. Col 1, lines 63-64), comprising a preparation step of using a copper alloy-made anti-biofouling object member (see e.g. Fig. 1, cathode 7 which may be brass, bronze or copper; Col. 2, lines 16-17) immersed in the water as a cathode electrode (see e.g. Col. 1, lines 68-71, and Col. 2, lines 32-33), and immersing and arranging an anode electrode member (see e.g. Fig. 1, anode electrode elements 5 and 6; Col. 1, lines 65-67, and Col. 2, lines 32-33) serving as a counter electrode of the anti-biofouling object member in the water (the anodes are connected 
Anderson does not teach that in the current supplying step, an amount of the DC current to be supplied between the anti-biofouling object member and the anode electrode member is changed depending on a submerged area of the anti-biofouling object member in order to keep a current density constant.
Matsuki teaches a DC supply device for an electrolytic antifouling device (see e.g. Paragraph 0001), comprising a system which measures a water level, and thereby submerged area, of the antifouling target surface and applies a DC current based on this water level, allowing the current density at the surface of the antifouling target to be kept constant (see e.g. Paragraph 0011, lines 6-10 and 14-17). When current is changed based on the submerged area, it reduces the risk of excessive current energization, which can damage coatings present on the antifouling target and is less economical (see e.g. Paragraph 0004, lines 3-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Anderson to include changing the supplied amount of DC current depending on a submerged area of the anti-biofouling object member to keep a current density constant as taught by Matsuki in order to prevent excessive current energization which can damage coatings on the anti-biofouling object member and make the system less economical.

Anderson does not teach the controller changing an amount of the DC current depending on a submerged area of the anti-biofouling object member in order to keep a current density constant.
Matsuki teaches a DC supply device for an electrolytic antifouling device (see e.g. Paragraph 0001), comprising a system which measures a water level, and thereby submerged area, of the antifouling target surface and sends the information to a controller which changes the amount of supplied DC current based on this water level, allowing the current density at the surface of the antifouling target to be kept constant (see e.g. Paragraph 0011, lines 6-10 and 14-17). When current is changed based on the submerged area, it reduces the risk of excessive current energization, which can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Anderson to include the system allowing the controller to change the supplied amount of DC current depending on a submerged area of the anti-biofouling object member to keep a current density constant as taught by Matsuki in order to prevent excessive current energization which can damage coatings on the anti-biofouling object member and make the system less economical.
Regarding claim 12, Anderson in view of Matsuki teaches the controller controlling the power supply to supply the current density with a water electrolysis start density of greater between the anti-biofouling object member and the anode electrode member (see e.g. Anderson Col. 2, lines 31-38, hydrogen gas is produced from a sea water electrolyte, indicating that the current density is at least enough to drive water electrolysis; evidenced by Abdel-Aal, see e.g. Page 2, Col. 2). 
Regarding claim 15, Anderson in view of Matsuki teaches a water level sensor which measures a position of a waterline (see e.g. Matsuki Paragraph 0011, lines 6-7), wherein the controller obtains the submerged area of the anti-biofouling object member under the waterline from the position of the waterline measured by the water level sensor (see e.g. Matsuki Paragraph 0011, lines 9-11), and changes the amount of the DC current depending on the submerged area of the anti-biofouling object member (see e.g. Matsuki Paragraph 0011, lines 11-16).

Regarding claim 17, Anderson in view of Matsuki teaches the current with a water electrolysis start current density or greater being supplied between the anti-biofouling object member and the anode electrode member (see e.g. Anderson Col. 2, lines 31-38, hydrogen gas is produced from a sea water electrolyte, indicating that the current density is at least enough to drive water electrolysis; evidenced by Abdel-Aal, see e.g. Page 2, Col. 2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matsuki, as applied to claim 1 above, and further in view of Copper Development Association (“Aluminum Bronze Alloys Corrosion Resistance Guide”, CDA, 1981).
Anderson in view of Matsuki teaches all the elements of the invention of claim 1 as stated above. Anderson in view of Matsuki further teaches the copper alloy being bronze (see e.g. Anderson Col. 2, lines 16-17). Anderson in view of Matsuki does not explicitly teach the copper alloy being aluminum bronze. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bronze copper alloy cathode taught by Anderson in view of Matsuki to comprise aluminum bronze, as taught by CDA, in order to prevent degradation of the cathode by chlorides in sea water.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matsuki, as applied to claim 1 above, and further in view of Kempin (U.S. Patent No. 6,521,114) and Kenji (EP 0145802).
Regarding claim 8, Anderson in view of Matsuki teaches all the elements of the method of claim 1 as stated above. Anderson in view of Matsuki does not teach the anti-biofouling object member being a ship propeller. 
Kempin teaches that marine life encrustation, i.e. biofouling, is particularly a problem with propellers, as having a smooth surface at the propeller is essential for their efficiency (see e.g. Col.1, lines 9-15). Bronze propellers, for example, are very prone to attack by marine organisms when immersed, impeding the balance of the propeller and causing vibrations of the propeller and the overall boat (see e.g. Col. 1, lines 15-21). 

Anderson in view of Matsuki and Kempin does not explicitly teach the ship propeller acting as the cathode electrode.
Kenji teaches a process for preventing fouling and corrosion of an underwater structure (see e.g. Abstract). The corrosion inhibition process is an electrolytic system designed to protect a copper alloy propeller (see e.g. Page 6, line 21-22). The protected propeller acts as a cathode in a DC voltage circuit (see e.g. Page 9, lines 15-19) with a nearby anode (“current flowing anode”; see e.g. Page 6, lines 23-24, and Page 9, lines 19-20), similarly to the antifouling arrangement taught by Anderson. The copper alloy material of the propeller is also the same as that used in the cathode electrode taught by Anderson (see e.g. Col. 2, lines 16-17 of Anderson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson in view of Matsuki and Kempin to utilize the propeller as the cathode electrode as it meets the cathode material requirements of Anderson and is capable of acting as a cathode in an electrolytic system as taught by Kenji.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matsuki, Kempin and Kenji, as applied to claim 8 above, and further in view of Nylund et al. (U.S. Patent No. 5,868,920), hereinafter Nylund.

Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Fig. 1, anode 12 and cathode 11; Col. 4, lines 30-33). A reference electrode is immersed alongside the anode and cathode (see e.g. Fig. 1, reference electrode 13) in order to prevent excessive current supply to the cathodic protected structure by monitoring its electrochemical potential (see e.g. Col. 3, lines 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson in view of Matsuki, Kempin and Kenji to include a reference electrode as taught by Nylund in order to prevent excessive current being supplied between the anode and cathode.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matsuki, as applied to claim 11 above, and further in view of Kempin (U.S. Patent No. 6,521,114) and Kenji (EP 0145802).
Regarding claim 14, Anderson in view of Matsuki teaches all the elements of the apparatus of claim 11 as stated above. Anderson in view of Matsuki does not teach the anti-biofouling object member being a ship propeller. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the anti-biofouling apparatus taught by Anderson in view of Matsuki to protect a ship propeller from biofouling in order to improve its efficiency as taught by Kempin.
Anderson in view of Matsuki and Kempin does not explicitly teach the ship propeller acting as the cathode electrode.
Kenji teaches a process for preventing fouling and corrosion of an underwater structure (see e.g. Abstract). The corrosion inhibition process is an electrolytic system designed to protect a copper alloy propeller (see e.g. Page 6, line 21-22). The protected propeller acts as a cathode in a DC voltage circuit (see e.g. Page 9, lines 15-19) with a nearby anode (“current flowing anode”; see e.g. Page 6, lines 23-24, and Page 9, lines 19-20), similarly to the antifouling arrangement taught by Anderson. The copper alloy material of the propeller is also the same as that used in the cathode electrode taught by Anderson (see e.g. Col. 2, lines 16-17 of Anderson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method and apparatus taught by Anderson in view of Matsuki and Kempin to utilize the propeller as 
Anderson in view of Matsuki, Kempin and Kenji further teaches the ship propeller being arranged on a stern side of a ship hull (see e.g. Figs. 3-6 of Kenji, propeller 11). 
Anderson in view of Matsuki, Kempin and Kenji does not explicitly teach the anode members being provided to surround the ship propeller from a ship width direction to a stern direction of the ship propeller.
Anderson does teach the anodes being arranged to surround the cathode on either side (see e.g. Fig. 1 of Anderson, anodes 5 and 6 adjacent cathode 7), equivalent to a ship width direction. Kenji also teaches an anode being placed behind the propeller (see e.g. Fig. 6 of Kenji, anode 7), equivalent to a stern direction. The anodes being positioned in either of the above configurations taught by Anderson and Kenji surrounding the cathodic propeller would therefore have a reasonable expectation of success.
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious. Furthermore, KSR Rational E states that is may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling apparatus taught by Anderson in view of Matsuki, Kempin and Kenji to arrange the anode electrode members in a ship width and stern direction of the ship propeller, acting as the cathode, as a combination of known configurations with a reasonable expectation of success.
Claims 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matsuki, as applied to claim 17 above, and further in view of Nylund.
Regarding claim 18, Anderson in view of Matsuki teaches all the elements of the invention of claim 17 as stated above. Anderson in view of Matsuki further teaches the current being applied with at least a water electrolysis start density as stated above in regards to claim 17. Anderson in view of Matsuki does not teach the current density having an upper limit of 2.5 A/m2.
Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Fig. 1, anode 12 and cathode 11; Col. 4, lines 30-33), in order to generate a cathode reaction which increases pH and decreases oxygen, both of which prevent growth of organisms (see e.g. Col. 4, lines 53-58). As the applied current density increases, the cathode reaction becomes more effective and therefore improves these effects (see e.g. Col. 4, lines 53-55). However, an excessively high current density can increase the risk of hydrogen embrittlement for the conductive structures making up the electrodes (see e.g. Col. 3, lines 1-3). For seawater applications, specifically, a maximum current density of 2.5 A/m2 current density is applied (see e.g. Col. 4, lines 59-62). The pH increasing reaction generates hydroxide ions (see e.g. lines 39-42), similarly to that generated by the electrolysis reaction taught by Anderson (see e.g. Col. 2, lines 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by 2 as taught by Nylund in order to achieve increased pH that can further prevent biofouling, as well as limit the risk of hydrogen embrittlement.
Regarding claims 20 and 21, Anderson teaches all the elements of the invention of claim 17 as stated above. Anderson in view of Matsuki does not explicitly teach the current being applied with a current density of 0.06 A/m2 or greater, as claimed by claim 18, or 0.24 A/m2 or greater, as claimed by claim 19.
Nylund, as stated above with respect to claim 18, teaches a method for inhibiting growth of organisms on marine structures by generating a D.C. current between an anode and cathode with a current density of up to 2.5 A/cm2 in sea water applications (see e.g. Col. 4, lines 59-52), overlapping with the claimed range of the present invention. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. The higher the current density, the more effective the prevention of marine growth by increasing pH and decreasing oxygen content (see e.g. Col. 4, lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by Anderson in view of Matsuki to apply a current with a current density of 2.5 A/m2.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Matsuki, as applied to claim 17 above, and further in view of Nylund and Copper Development Association (CDA).
Regarding claim 19, Anderson in view of Matsuki teaches all the elements of the invention of claim 17 as stated above. Anderson in view of Matsuki further teaches the current being applied with at least a water electrolysis start density as stated above in regards to claim 17. Anderson in view of Matsuki does not teach the current density having an upper limit of 20 A/m2.
Nylund teaches a method for inhibiting growth of organisms on submerged constructions (see e.g. Abstract), comprising applying a DC current between a submerged anode and cathode (see e.g. Col. 4, lines ), in order to generate a cathode reaction which increases pH and decreases oxygen, both of which prevent growth of organisms (see e.g. Col. 4, lines 53-58). As the applied current density increases, the cathode reaction becomes more effective and therefore improves these effects (see e.g. Col. 4, lines 53-55). However, an excessively high current density can increase the risk of hydrogen embrittlement for the conductive structures making up the electrodes (see e.g. Col. 3, lines 1-3). For seawater applications, specifically, a maximum current density of 2.5 A/m2 current density is applied (see e.g. Col. 4, lines 59-62), falling within the claimed upper limit range of the present invention. The pH increasing reaction generates hydroxide ions (see e.g. lines 39-42), similarly to that generated by the electrolysis reaction taught by Anderson (see e.g. Col. 2, lines 34-35 of Anderson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-biofouling method taught by 2 as taught by Nylund in order to achieve increased pH that can further prevent biofouling, as well as limit the risk of hydrogen embrittlement.
Anderson in view of Matsuki and Nylund does not teach the copper alloy containing aluminum. Anderson does teach that the copper alloy may be bronze (see e.g. Col. 2, lines 16-17). 
CDA teaches that aluminum bronzes are the most tarnish-resistant of copper alloys, showing no serious deterioration or loss of mechanical properties in most atmospheric conditions (see e.g. Page 2, paragraph 7, lines 1-2). Aluminum bronzes are further very resistant to corrosion by sea water and are therefore frequently used in sea water service (see e.g. Page 2, paragraph 8, lines 5-6). Specifically, the aluminum content of aluminum bronzes enables the ability to form a protective film which is not susceptible to breakdown and pitting by chlorides in sea water (see e.g. Page 2, paragraph 8, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bronze copper alloy cathode taught by Anderson in view of Matsuki and Nylund to comprise contain aluminum, as in aluminum bronze, as taught by CDA in order to prevent degradation of the cathode by chlorides in sea water.
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 06/15/2021, with respect to the rejection(s) of claim(s) 10, partially incorporated into amended claim 1, under 35 USC 103, regarding the limitation of controlling an amount of DC current based on a , have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson and Matsuki.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795